[Cite as State v. Easley, 2012-Ohio-455.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.       25517

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RONALD L. EASLEY JR.                                 BARBERTON MUNICIPAL COURT
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE Nos. 10 CRB ST 776A
                                                                10 CRB ST 776B


                                  DECISION AND JOURNAL ENTRY

Dated: February 8, 2012



        DICKINSON, Judge.

                                            INTRODUCTION

        {¶1}     Ronald Easley allegedly refused to give his name, address, and date of birth to a

police officer who was investigating whether the car Mr. Easley had been driving was stolen.

The officer charged Mr. Easley with failing to disclose his personal information and obstructing

official business. Although Mr. Easley was initially represented by a public defender, the public

defender moved to withdraw before trial, claiming that Mr. Easley was not eligible for his

services. Mr. Easley went to trial without counsel, a jury found him guilty of the offenses, and

the municipal court sentenced him to 90 days in jail. Mr. Easley has appealed, arguing that the

municipal court incorrectly deprived him of his right to counsel. We affirm because Mr. Easley

did not have to waive his right to counsel in writing and, without a copy of the transcript of the

proceedings, we cannot determine whether the municipal court violated Mr. Easley’s rights.
                                                 2




                                     RIGHT TO COUNSEL

       {¶2}    Mr. Easley’s assignment of error is that the municipal court deprived him of his

right to counsel in violation of Rule 44 of the Ohio Rules of Criminal Procedure and the Sixth

Amendment of the United States Constitution. He has argued that the state public defender

failed to determine whether he was indigent, as required by Section 120.05 of the Ohio Revised

Code, and that the municipal court failed to determine, in the manner required by Criminal Rule

44(D), whether he was able to retain counsel.

       {¶3}    The State has argued that Mr. Easley’s assignment of error is without merit

because he knowingly, intelligently, and voluntarily waived his right to counsel at trial. In his

reply brief, Mr. Easley disputes its assertion. Upon review of the record, we conclude that we

are unable to determine whether the municipal court deprived Mr. Easley of his right to counsel

because the record does not contain a transcript of the proceedings. As we explained to Mr.

Easley in a prior case, it was his “duty on appeal to provide this Court with [the parts] of the

record necessary to support [his] assignments of error.” Barberton Police Dep’t v. Easley, 9th

Dist. No. 24624, 2009-Ohio-6796, at ¶ 8; App. R. 9(B).           “When [parts] of the transcript

necessary for resolution of assigned errors are omitted from the record, [we have] nothing to pass

upon and thus, as to those assigned errors, . . . no choice but to presume the validity of the lower

court’s proceedings, and affirm.” Knapp v. Edwards Labs., 61 Ohio St. 2d 197, 199 (1980).

       {¶4}    The only way in which Mr. Easley could demonstrate that he did not waive his

right to counsel without a transcript of the proceedings is if his waiver had to be in writing. Rule

44(C) of the Ohio Rules of Criminal Procedure provides that, “in serious offense cases [a] waiver

[of the right to counsel] shall be in writing.” A “[s]erious offense” is “any felony, and any
                                                 3


misdemeanor for which the penalty prescribed by law includes confinement for more than six

months.” Crim. R. 2(C).

       {¶5}    Obstruction of official business is a misdemeanor of the second degree with a

maximum jail term of 90 days. R.C. 2921.31(B); R.C. 2929.24(A)(2). Failure to disclose

personal information is a misdemeanor of the fourth degree with a maximum jail term of 30

days. R.C. 2921.29(B); R.C. 2929.24(A)(4). Mr. Easley’s convictions, therefore, were not

serious offenses. Accordingly, his waiver of his right to counsel did not have to be in writing.

Crim. R. 44(C).

       {¶6}    Because Mr. Easley did not provide this Court with a transcript of the

proceedings, we are unable to determine whether he was tried in violation of his right to counsel.

Mr. Easley’s assignment of error is overruled.

                                         CONCLUSION

       {¶7}    Mr. Easley did not provide this Court with a transcript of the trial proceedings, so

we must presume that they were proper. The judgments of the Barberton Municipal Court are

affirmed.

                                                                              Judgments affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    CLAIR E. DICKINSON
                                                    FOR THE COURT



BELFANCE, P. J.
MOORE, J.
CONCUR


APPEARANCES:

RONALD EASLEY, JR., pro se, Appellant.

MICHELLE BANBURY, Assistant Prosecuting Attorney, for Appellee.